Title: To Thomas Jefferson from John Monroe, 11 September 1803
From: Monroe, John
To: Jefferson, Thomas


          
            
              Sir.
            
            Bath Ct house. Sepr. 11th. 1803.
          
          Unaccustomed as I am to solicit an office, I am almost detered from any application to those who have the power of giving. I have neither the pretensions of exalted talents, or overawing popularity to enforce my request: and be assured, I shd. have remained forever quiet on this Subject, and rejoiced at the success of men better qualified than myself; but for the unhappy state I am at present placed in.
          You know me, Sir, and if what I ask is improper to be granted it is your duty to deny it.
          The late treaty with France will necessarily increase the number of Offices. At New Orleans, some appointments to office must be made. The Office of collector of the customs at that place, will be both important & profitable. If you think me qualified to fill that office, you will enable me to redeem from poverty and distress, a family of Virtuous and deserving children. But if, on reflection you suppose me better qualified to discharge the duties of an other office, in any other quarter, which may promise some profitable advantages, I shall feel my self Honored by your notice.
          I am not, now, attached to soil or climate: and death itself is preferable to my present situation.  To you alone I have submitted my request. From you alone will I ask; and in full confidence I know you will do me Justice.
          Accept my sincere wishes for an increase of that confidence, which you justly deserve from the public
          Yours
          
            
              Jno. Monroe
            
          
        